Justice Marshall,
with whom
Justice Brennan joins, dissenting.
For the reasons stated in Lego v. Illinois, post this page (Marshall, J., dissenting), I would grant the petition in order to resolve the question whether a state court, when recognizing a new federal constitutional rule governing criminal procedure, is bound by the retroactivity principles fashioned by this Court, and if so, whether the principle of retroactivity announced in Griffith v. Kentucky, 479 U. S. 314 (1987), applies to a state-court decision recognizing such a rule, notwithstanding the state court’s preGñ'iffith determination that, under the retroactivity decisions of this Court then in force, the new rule would be given prospective application only. I dissent.